Exhibit 10.1(b)
 


SIXTH AMENDMENT TO THE
CENTURYTEL UNION 401(K) PLAN
 


WHEREAS, the CenturyTel Union 401(k) Plan (“Plan”) was amended and restated by
CenturyTel, Inc. (the “Company”) effective December 31, 2006;
 
WHEREAS, the Company must amend the Plan to bring it into compliance with the
Pension Protection Act of 2006 (“PPA”), the Heroes Earnings Assistance and
Relief Tax Act of 2008 (the “HEART Act”), and the Worker, Retiree, and Employee
Recovery Act of 2008 (the “Recovery Act”);
 
WHEREAS, the Company wishes to revise the Plan’s provisions regarding
administration of the Plan;
 
WHEREAS, the Company reserved the right to amend the Plan in Section 13.1 of the
Plan and delegated to the Retirement Committee the right to amend the Plan to
comply with changes in governing laws and regulations;
 
NOW, THEREFORE, the Plan is amended effective as of the dates stated below, as
follows:
 
I.
 
Effective January 1, 2010, Section 1.11, Committee, is amended to read in its
entirety as follows:
 
Committee means the CenturyLink Retirement Committee, which is the committee
that administers the Plan pursuant to Article XII.
 
II.
 
Effective January 1, 2009, Section 1.14, Compensation, is amended to add a new
paragraph at the end of such section that reads as follows:
 
For Plan Years beginning after December 31, 2008: (i) any individual receiving a
differential wage payment, as defined by Section 3401(h)(2) of the Code, is
treated as an Employee of the Employer making the payment, (ii) the differential
wage payment is treated as Compensation, and (iii) the Plan is not treated as
failing to meet the requirements of any provision described in Section
414(u)(1)(C) of the Code by reason of any contribution or benefit that is based
on the differential wage payment.  Clause (iii) of the previous sentence applies
only if all Employees of the Employer performing service in the uniformed
services described in Section 3401(h)(2)(A) of the Code are entitled to receive
differential wage payments (as defined in Section 3401(h)(2) of the Code) on
reasonably equivalent terms and, if eligible to participate in a qualified
retirement plan maintained by the Employer, to make contributions based on the
payments on reasonably equivalent terms (taking into account Sections 410(b)(3),
(4), and (5) of the Code).
 
1
 
III.
 
Effective January 1, 2008, the first and second paragraphs of Subsection (c) of
Section 3.1, Elective Deferrals, are amended in their entirety to read as
follows:
 
Limitation on Elective Deferral.  No Participant may make Elective Deferrals
under this Plan, or any other qualified plan maintained by the Employer during
any taxable year, in excess of the dollar limitation in Section 402(g) of the
Code in effect for such taxable year, except to the extent permitted under
Section 3.1(d) of this Plan and Section 414(v) of the Code, if
applicable.  Notwithstanding any other provisions of the Plan, the Employer may
distribute to the Participant, not later than April 15 following the calendar
year to which the deferral is attributable, any deferral in excess of the
aforesaid limit together with any earnings allocable thereto through the end of
the calendar year to which the deferral is attributable. A Participant is deemed
to notify the Committee of any Excess Deferrals that arise under this Plan and
any other plans of this Employer. The Employer may also distribute to the
Participant any deferrals, together with any income allocable thereto through
the end of the calendar year to which the deferral is attributable, which the
Participant has advised the Employer in writing by March 1 represent excess
deferrals because of amounts deferred in the preceding year by the Participant
under any other plans or arrangements described in Section 401(k), 408(k) or
403(b) of the Code.
 
Determination of Earnings:  Excess Deferrals shall be adjusted for any earnings
through the end of the calendar year to which the deferral is attributable.  The
amount of earnings allocable to Excess Deferrals is the income or loss allocable
to the Participant’s Elective Deferral Account for the Plan Year multiplied by a
fraction, the numerator of which is such Participant’s Excess Deferrals for the
Plan Year and the denominator is the Participant’s account balance attributable
to Elective Deferrals as of the beginning of the Plan Year plus the
Participant’s Elective Deferrals for the Plan Year.  Notwithstanding, the
Committee may use any reasonable method for computing the income allocable to
Excess Deferrals, provided the method is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income to Participants’ accounts.
 
IV.
 
Effective January 1, 2008, the first sentence of the first paragraph of
Subsection (e) of Section 3.7, Average Actual Deferral Percentage Test under
Section 401(k) of the Code, is amended in its entirety to read as follows:
 
 
2
 
 
Distribution of Excess Contributions.  Notwithstanding any other provisions of
this Plan, Excess Contributions (defined below), plus any income and minus any
loss allocable thereto through the end of the Plan Year in which the Excess
Contributions was allocated, shall be distributed no later than the last day of
each Plan Year to Participants to whose accounts such Excess Contributions were
allocated for the preceding Plan Year except to the extent the Excess
Contributions are classified as Catch-Up Contributions.
 
V.
 
Effective January 1, 2008, the first two sentences of the third paragraph of
Section 3.7(e) are amended in their entirety to read as follows:
 
Determination of Income or Loss.  Excess Contributions shall be adjusted for any
income (gain or loss) through the end of the Plan Year in which the Excess
Contributions was allocated. The income or loss allocable to Excess
Contributions allocated to each Participant is the income or loss allocable to
the Participant’s Elective Deferral Account (and, if applicable, the Qualified
Non-Elective Contribution Account or the Qualified Matching Contribution Account
or both) for the Plan Year multiplied by a fraction, the numerator of which is
such Participant’s Excess Contributions for the year and the denominator of
which is the Participant’s account balance attributable to Elective Deferrals
(and Qualified Non-Elective Contributions or Qualified Matching Contributions,
or both, if any of such contributions are included in the ADP test) without
regard to any income or loss occurring during such Plan Year.
 
VI.
 
Effective January 1, 2008, the first sentence of the first paragraph of
Subsection (e) of Section 3.8, Limitations on Employee Contributions and
Employer Matching Contributions, is amended in its entirety to read as follows:
 
Notwithstanding any other provision of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto through the
end of the Plan Year in which the Excess Aggregate Contributions was allocated,
shall be forfeited, if forfeitable, or if not forfeitable, shall be distributed
no later than the last day of each Plan Year to Participants to whose accounts
such Excess Aggregate Contributions were allocated for the preceding Plan Year.
 
VII.
 
Effective January 1, 2008, the first two sentences of the second paragraph of
Section 3.8(f) are amended in their entirety to read as follows:
 
Excess Aggregate Contributions shall be adjusted for any income (gain or loss)
through the end of the Plan Year in which the Excess Aggregate Contributions was
allocated.  The income or loss allocable to Excess Aggregate Contributions
allocated to each Participant is the income or loss allocable to the
Participant’s Employee Contributions and Matching Contributions and other
amounts taken into account under this Section 3.8 (including the contributions
for the year), by a fraction, the numerator of which is such Participant’s
Excess Aggregate Contributions for the year and the denominator of which is the
Participant’s account balance attributable to Elective Employee Contributions
and Matching Contributions and other amounts taken into account under this
Section 3.8 as of the beginning of the Plan Year and any additional such
contributions for the year.
 
3
 
 
VIII.
 
Effective January 1, 2007, Section 6.3, Death, is amended to add a new paragraph
at the end of such section to read as follows:
 
In the case of a death occurring on or after January 1, 2007, if a Participant
dies while performing qualified military service (as defined in Section 414(u)
of the Code), the survivors of the Participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the Participant had resume and
then terminated employment on account of death.
 
IX.
 
Effective January 1, 2007, the second sentence of the second paragraph of
Subsection (b)(1) of Section 7.10, Direct Rollover, is amended in its entirety
to read as follows:
 
However, such portion may be transferred only to an individual retirement
account or annuity described in Section 408(a) or (b) of the Code, or to a
qualified defined benefit plan or a qualified defined contribution plan
described in Section 401(a) or 403(a) Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includable in gross income and the portion of such
distribution which is not so includable.
 
X.
 
Effective January 1, 2008, the first sentence of Section 7.10(b)(2) is amended
in its entirety to read as follows:
 
An eligible retirement plan is an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, a qualified trust described in Section 401(a) of the Code, or a Roth IRA
as described in Section 408A of the Code, that accepts the distributee’s
eligible rollover distribution.
 
 
4
 
XI.
 
Effective April 6, 2007, Section 7.11, Qualified Domestic Relations Order, is
amended to add a new paragraph at the end of such section to read as follows:
 
A domestic relations order that otherwise satisfies the requirements for a
qualified domestic relations order will not fail to be a qualified domestic
relations order solely because of the time the order is issued or because the
order is issued after, or revises, another domestic relations order or qualified
domestic relations order.  Such order is subject to the same requirements and
protections which apply to qualified domestic relations orders, including the
procedures described in Code Section 414(p)(7) during the period the
determination is being made.
 
XII.
 
Effective January 1, 2010, Article XII, Administration of the Plan, is amended
in its entirety to read as follows:
 
ARTICLE XII
FIDUCIARY RESPONSIBILITIES AND PLAN ADMINISTRATION
 
12.1           Allocation of Fiduciary Responsibilities. Fiduciary
responsibilities in connection with the Plan shall be allocated in accordance
with the provisions of this Article XII and shall be carried out in accordance
with the Plan, the Charter of the CenturyLink Retirement Committee (the
“Charter”) and applicable law.  It is intended that, to the extent permitted by
applicable law, each fiduciary shall be obligated to discharge only the
responsibilities assigned to such fiduciary and that such fiduciary shall not be
charged with the responsibilities assigned to any other fiduciary.
 
12.2           Committee. The Committee shall serve as the Administrator, as
defined in ERISA Section 3(16)(A).  The Committee is also the Named Fiduciary,
as defined in ERISA Section 402(a)(2). The Committee shall be charged with the
full power and responsibility for administering the Plan in accordance with the
terms and delegations stated in the Plan and the Charter.
 
12.3           Membership of the Committee.  The Committee shall consist of 5
members.  The 2 Chairpersons of the Committee shall be the persons serving from
time to time as the Senior Vice-President Human Resources and as the Senior
Vice-President, Treasurer of the Company (or equivalent positions if such
positions no longer exist).  The Chairpersons shall jointly appoint the
remaining members of the Committee from among the officers and employees of the
Company or an Affiliated Employer as at large members.  The Chairpersons may
jointly remove and replace any member of the Committee at any time and shall
replace any member who resigns in writing or who otherwise becomes unable to
serve.   If the positions or equivalent positions of Senior Vice-President Human
Resources or Senior Vice-President, Treasurer or both cease to exist within
CenturyLink or a Chairperson resigns his or her position as Chairperson of the
Committee or otherwise becomes unable to serve (unless and until an equivalent
position is created and filled or another individual is appointed to the officer
position of such Chairperson), the vacancy shall be temporarily filled by the
other most tenured officer in the Human Resources Department or Treasury
Department of the Company, as the case may be, who is neither an executive
officer of CenturyLink nor a member of the CenturyLink Pension Benefit
Administration Committee and who has not previously resigned as a Chairperson of
the Committee.  If the Committee is required to take any action before a vacancy
is filled, the remaining members may act before the vacancy is filled.
 
5
 
12.4           Duties and Responsibilities of Fiduciaries. A Plan fiduciary
shall have only those specific powers, duties, responsibilities and obligations
as are explicitly given to such fiduciary under the Charter, Plan and Trust
Agreement and shall not be responsible for any act or failure to act of another
fiduciary.  The Committee shall have the sole responsibility for the
administration of the Plan, as more fully described in Section 12.5 of the Plan
and in the Charter to the extent that it is not inconsistent with the provisions
of this Article XII.
 
12.5           Plan Administrator. The Committee shall be responsible for the
administration of the Plan.  In addition to any implied powers and duties that
may be necessary or appropriate to the conduct of its affairs, the Committee
shall have the following powers and duties, including the discretionary power:
 
 
(a)
to make and enforce such rules and regulations as it shall determine to be
necessary or proper for the administration of the Plan;

 
 
(b)
to interpret the Plan and to decide all matters arising thereunder, including
the right to remedy possible ambiguities, inconsistencies, and omissions;

 
 
(c)
to determine the right of any person to benefits under the Plan and the amount
of such benefits;

 
 
(d)
to issue instructions to a Trustee or insurance company to make disbursements
and loans from the Trust, and to make any other arrangement necessary or
appropriate to provide for the orderly payment and delivery of disbursements
from the Trust;

 
 
(e)
to direct the Trustee regarding Plan Investments, and to select Investment
Options, in accordance with Sections 1.30 and 4.6 of the Plan;

 
 
(f)
to delegate to other persons such of its responsibilities as it may determine;

 
 
(g)
to employ suitable agents, actuaries, auditors, legal counsel, and other
advisers as it may determine;

 
 
6
 
 
(h)
to allocate among its members such of its responsibilities as it may determine;
and

 
 
(i)
to prepare, file, and distribute such forms, statements, descriptions, returns,
and reports relating to the Plan as may be required by law.

 
The foregoing list of express powers is not intended to be either complete or
conclusive, but the Committee shall, in addition, have such powers as it may
reasonably determine to be necessary to the performance of its duties under the
Plan and as specified in the Charter.  The decision or judgment of the Committee
on any question arising in connection with the exercise of any of its powers or
any matter of Plan Administration or the determination of benefits shall be
final, binding and conclusive upon all parties concerned.
 
12.6           Committee Reliance on Professional Advice.  The Committee is
authorized to obtain, and act on the basis of, tables, valuations, certificates,
opinions, and reports furnished by an enrolled actuary, accountant, legal
counsel, or other advisors.
 
12.7           Liabilities.  The Company shall indemnify and defend any Plan
fiduciary who is an officer, director, or employee of the Company, another
Employer or an Affiliated Employer against any claim or liability that arises
from any action or inaction in connection with the Plan, subject to the
following rules:
 
 
(a)
Coverage shall be limited to actions taken in good faith that the fiduciary
reasonably believed were not opposed to the best interest of the Plan;

 
 
(b)
Negligence by the fiduciary shall be covered to the fullest extent permitted by
law; and

 
 
(c)
Coverage by the Company shall be reduced to the extent of any insurance
coverage.
 

12.8           Plan Administration Expenses.  All reasonable expenses of
administering the Plan (including, without limitation, the expenses of the
Committee) shall be paid out of the assets of the Trust, in accordance with and
to the extent provided in the provisions of the Trust Agreement, except to the
extent paid by the Company without request by the Company for reimbursement from
the Trust.  Notwithstanding the foregoing sentence, the Committee may direct the
Trustee to charge reasonable administrative expenses of the Plan to
Participants, including but not limited to fees to process domestic relations
orders, but only to the extent that such charges to Participants’ Accounts are
consistent with ERISA and interpretative guidance thereunder issued by the DOL.
 
12.9           Responsibilities of Trustee.  Each Trustee shall be responsible
for the custody of the assets of the Plan assigned to it, making disbursements
at the order of the Committee, and accounting for all receipts and disbursements
the assets of the Plan assigned to it.
 
 
7
 
 
12.10         Investment Management by Trustee.  Each Trustee shall be
responsible for managing the investment of the Plan assets in its custody, or
any part thereof, when directed to do so by the Committee in accordance with the
terms of the Trust Agreement.
 
12.11         QDRO Procedures.  The Committee shall establish written procedures
to determine the qualified status of domestic relations orders and to administer
distributions under qualified domestic relations.  Such procedures shall be
consistent with any regulations prescribed under Section 206(d) of ERISA.  The
Committee shall promptly notify the Participant and any alternate payee (as
defined in Section 206(d)(3)(K) of ERISA) of the receipt of an order and the
procedures for determining the qualified status of domestic relations
orders.  Within a reasonable period after receipt of an order, the Committee
shall determine whether the order is qualified and shall notify the Participant
and each alternate payee of such determination.  During any period in which the
qualified status of a domestic relations order is being determined (by the
Committee, by a court, or otherwise), the Committee shall direct the Trustee to
account separately for the amounts that would have been payable to each
alternate payee if the order had been determined to be a Qualified Domestic
Relations Order (“QDRO”).  If within 18 months of the receipt of the order, the
order (or modification thereof) is determined to be a QDRO, the Committee shall
direct the Trustee to pay the segregated amounts (plus any interest thereon) to
the person or persons entitled thereto.  If within 18 months of the receipt of
the order, it is determined that the order is not qualified, or the issue as to
whether the order is qualified is not resolved, then the Committee shall direct
the Trustee to pay the segregated amount (plus any interest thereon) to the
person or persons who would have been entitled to such amounts if there had been
no order.  Any determination that an order is qualified that is made after the
close of the 18 month period shall be applied prospectively only.
 
12.12         Service in Multiple Fiduciary Capacities.  Any person or group of
persons may serve in more than one fiduciary capacity with respect to the Plan,
in accordance with Section 402(c) (1) of ERISA.
 
12.13         Claims Procedure.  Any claim or appeal for benefits under this
Plan shall be made in writing in such form and pursuant to such procedures as
are prescribed by the Committee and set forth in the Plan’s summary plan
description.
 
8
 
IN WITNESS WHEREOF, the Company has executed this amendment on this 30th day of
December, 2009.
 
 
CENTURYTEL, INC.
         
By: /s/ Stacey W. Goff   
 
Name:  Stacey W. Goff
 
Title:  Executive Vice-President,
           General Counsel and Secretary

 
9